   Case 1:20-cv-00374-C Document 1 Filed 07/28/20 Page 1 of 11                 PageID #: 1




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF ALABAMA
                                MOBILE DIVISION

SANDRA PIKE,                                  )
                                              )
      Plaintiff,                              )
                                              )
      v.                                      )       Case No. 1:20-cv-374
                                              )
PROCOLLECT, INC.,                             )
                                              )
      Defendant.                              )

                               PLAINTIFF’S COMPLAINT

      Plaintiff, SANDRA PIKE (“Plaintiff”), by and through her attorneys, Walker McMullan,

Attorneys, alleges the following against Defendant, PROCOLLECT, INC. (“Defendant”):

                                     INTRODUCTION

   1. Count I of Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act, 15

      U.S.C. § 1692, et seq. (“FDCPA”).

   2. Count II of Plaintiff’s Complaint is based on the Telephone Consumer Protection Act., 47

      U.S.C. § 227, et seq. (“TCPA”).

   3. Count III of Plaintiff’s Complaint is based on the Alabama Deceptive Trade Practices Act,

      Ala. Code § 8-19-5, et seq. (“ADTPA”).

                              JURISDICTION AND VENUE

   4. This court has jurisdiction under 28 U.S.C. §§ 1331, 1337, 1367, and 15 U.S.C. § 1692k

      (FDCPA).

   5. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

      actions may be brought and heard before “any appropriate United States district court

      without regard to the amount in controversy.”
                                               1
Case 1:20-cv-00374-C Document 1 Filed 07/28/20 Page 2 of 11                     PageID #: 2




6. This court has federal question jurisdiction because this case arises out of violations of

   federal law. 47 U.S.C. § 227(b); Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).

7. 28 U.S.C. § 1367 grants this court supplemental jurisdiction over the state claim contained

   within because it is so related to the claim in the action within such original jurisdiction

   that it forms part of the same case or controversy

8. Venue and personal jurisdiction in this district are proper because Defendant does or

   transacts business within this district, and a material portion of the events at issue occurred

   in this district.

                                          PARTIES

9. Plaintiff is a natural person residing in the City of Foley, Baldwin County, State of

   Alabama.

10. Plaintiff is a consumer as that term is defined by 15 U.S.C. § 1692a(3).

11. Plaintiff allegedly owes a debt as that term is defined by 15 U.S.C. § 1692a(5).

12. Defendant is a debt collector as that term is defined by 15 U.S.C. § 1692a(6).

13. Plaintiff is, and at all times mentioned herein, a “person” as defined by 47 U.S.C. §

   153(39).

14. Defendant is, and at all times mentioned herein, a “person” as defined by 47 U.S.C. §

   153(39).

15. Plaintiff is, and at all times mentioned herein, a “person” as defined by § 8-19-3(5) of the

   ADTPA.

16. Defendant is, and at all times mentioned herein, a “person” as defined by § 8-19-3(5) of

   the ADTPA.

17. Defendant is, and at all times mentioned herein, engaged in “trade” or “commerce” as

                                             2
Case 1:20-cv-00374-C Document 1 Filed 07/28/20 Page 3 of 11                     PageID #: 3




   defined by § 8-19-3(8) of the ADTPA.

18. Within the last year, Defendant attempted to collect a consumer debt from Plaintiff.

19. Defendant is a Texas business corporation and national debt collection agency

   headquartered in the City of Dallas, Dallas County, State of Texas.

20. Defendant’s business includes, but is not limited to, collecting on unpaid, outstanding

   account balances.

21. When an unpaid, outstanding account is placed with Defendant it is assigned a reference

   number.

22. The principal purpose of Defendant’s business is the collection of debts allegedly owed to

   third parties.

23. Defendant regularly collects, or attempts to collect, debts allegedly owed to third parties.

24. During the course of its attempts to collect debts allegedly owed to third parties, Defendant

   sends to alleged debtors bills, statements, and/or other correspondence, via the mail and/or

   electronic mail, and initiates contact with alleged debtors via various means of

   telecommunication, such as by telephone and facsimile.

25. Defendant acted through its agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                              FACTUAL ALLEGATIONS

26. Defendant is attempting to collect a consumer debt from Plaintiff, allegedly owed by

   Plaintiff arising from unpaid rent.

27. The alleged debt at issue arises from transactions for personal, family, and household

   purposes.

28. In or around August 2019, Defendant began placing collection calls to Plaintiff on

                                              3
Case 1:20-cv-00374-C Document 1 Filed 07/28/20 Page 4 of 11                      PageID #: 4




   Plaintiff’s cellular telephone at 682-309-8068 in an attempt to collect the alleged debt.

29. Since Defendant began calling Plaintiff, Plaintiff has answered at least one of Defendant’s

   collection calls and spoke with Defendant’s collector.

30. During the above-referenced telephone conversation:

       a. Plaintiff disputed the alleged debt; and

       b. Plaintiff told Defendant’s collector to stop calling Plaintiff and communicate with

           Plaintiff only by email.

31. Despite Plaintiff telling Defendant to stop calling Plaintiff, and disputing the alleged debt,

   Defendant continued to call Plaintiff unabated.

32. On September 18, 2019, Plaintiff’s counsel sent a cease-and-desist letter to Defendant via

   U.S. First Class Mail and facsimile, which Defendant received.

33. Despite Defendant receiving a written cease-and-desist request from Plaintiff’s counsel,

   Defendant continued to contact Plaintiff unabated in an attempt to collect on the alleged

   debt.

34. Defendant’s above-referenced actions were an attempt to coerce Plaintiff into payment of

   the alleged debt.

35. The natural consequences of Defendant’s actions was to unjustly condemn and vilify

   Plaintiff for her non-payment of the alleged debt.

36. The natural consequences of Defendant’s statements and actions was to produce an

   unpleasant and/or hostile situation between Defendant and Plaintiff.

37. The natural consequences of Defendant’s actions was to cause Plaintiff mental distress.

38. Defendant’s above-referenced conduct further affected Plaintiff in a personal and

   individualized way by causing Plaintiff to experience anger, stress, worry, frustration,

                                              4
Case 1:20-cv-00374-C Document 1 Filed 07/28/20 Page 5 of 11                  PageID #: 5




   embarrassment, and emotional distress.

39. Prior to calling Plaintiff’s cellular telephone, Defendant knew the number was a cellular

   telephone number.

40. Defendant has never had Plaintiff’s prior express consent to call her cellular telephone

   with an automatic telephone dialing system.

41. Even if Defendant somehow had Plaintiff’s consent, such consent was revoked as

   described above.

42. Defendant continued to call Plaintiff’s cellular telephone after Defendant knew Plaintiff

   wanted the calls to stop.

43. Within four (4) years of Plaintiff filing this Complaint, Defendant used an automatic

   telephone dialing system to call Plaintiff’s cellular telephone.

44. When Plaintiff answered Defendant’s calls, she was sometimes greeted with “dead air”

   whereby no person was on the other end of the line.

45. When Plaintiff answered Defendant’s calls, she was sometimes greeted by a message

   spoken by an artificial or pre-recorded voice.

46. Defendant also left Plaintiff voicemail messages spoken by an artificial or pre-recorded

   voice.

47. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to store telephone numbers.

48. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call stored telephone numbers automatically.

49. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call stored telephone numbers without human intervention.

                                             5
Case 1:20-cv-00374-C Document 1 Filed 07/28/20 Page 6 of 11                      PageID #: 6




50. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call telephone numbers in sequential order.

51. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call telephone numbers randomly.

52. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone selects

   telephone numbers to be called according to a protocol or strategy entered by Defendant.

53. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone

   simultaneously calls multiple consumers.

54. Defendant’s calls constitute calls that are not for emergency purposes as defined by 47

   U.S.C. § 227(b)(1)(A).

55. The dead air that the Plaintiff experienced on the calls that she received is indicative of the

   use of an ATDS. This “dead air” is commonplace with autodialing and/or predictive

   dialing equipment.      It indicates and evidences that the algorithm(s) being used by

   Defendant’s autodialing equipment to predict when the live human agents are available for

   the next call has not been perfected and/or has not been recently refreshed or updated.

   Thus, resulting in the autodialer placing a call several seconds prior to the human agent’s

   ability to end the current call he or she is on and be ready to accept the new connected call

   that the autodialer placed, without human intervention, to Plaintiff. The dead air is

   essentially the autodialer holding the calls it placed to Plaintiff until the next available

   human agent is ready to accept them. Should the calls at issue been manually dialed by a

   live human being, there would be no such dead air as the person dialing Plaintiff’s cellular

   telephone would have been on the other end of the call the entire time and Plaintiff would

   have been immediately greeted by said person.

                                              6
Case 1:20-cv-00374-C Document 1 Filed 07/28/20 Page 7 of 11                       PageID #: 7




56. As a result of Defendant’s alleged violations of law by placing these automated calls to

    Plaintiff’s cellular telephone without prior express consent, Defendant caused Plaintiff

    harm and/or injury such that Article III standing is satisfied in at least the following, if not

    more, ways:

        a. Invading Plaintiff’s privacy;
        b. Electronically intruding upon Plaintiff’s seclusion;
        c. Intrusion into Plaintiff’s use and enjoyment of her cellular telephone;
        d. Impermissibly occupying minutes, data, availability to answer another call, and
           various other intangible rights that Plaintiff has as to complete ownership and use
           of her cellular telephone; and
        e. Causing Plaintiff to expend needless time in receiving, answering, and attempting
           to dispose of Defendant’s unwanted calls.

                         COUNT I
DEFENDANT VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

57. Plaintiff fully incorporates and re-alleges paragraphs 1 through 56 as if fully set forth herein

    under Count I of Plaintiff’s Complaint.

58. Defendant violated the FDCPA based on the following:

        a. Defendant violated § 1692c(a)(2) of the FDCPA when Defendant communicated

             with Plaintiff despite Plaintiff being represented by an attorney with regard to the

             alleged debt;

        b. Defendant violated § 1692c(c) of the FDCPA when Defendant communicated with

             Plaintiff despite receiving a written cease-and-desist request from Plaintiff’s

             counsel;

        c. Defendant violated § 1692d of the FDCPA by engaging in conduct that the natural

             consequence of which was to harass, oppress, and abuse in connection with the

             collection of an alleged debt when Defendant employed such debt collection tactics

             in an attempt to collect the alleged debt;

                                               7
Case 1:20-cv-00374-C Document 1 Filed 07/28/20 Page 8 of 11                    PageID #: 8




      d. Defendant violated § 1692d(5) of the FDCPA by causing a telephone to ring or

         engaging any person in telephone conversation repeatedly or continuously with

         intent to annoy, abuse, or harass any person at the called number when Defendant

         continued to call Plaintiff after Plaintiff told Defendant to stop calling Plaintiff and

         after receiving a written cease-and-desist request from Plaintiff’s counsel;

      e. Defendant violated § 1692e of the FDCPA by its use of any false, deceptive, or

         misleading representation or means in connection with the collection of any debt

         when Defendant engaged in, at least, the following discrete violations of § 1692e;

      f. Defendant violated § 1692e(2)(A) of the FDCPA by its false representation of the

         character and legal status of any debt when Defendant attempted to collect a debt

         from Plaintiff that Plaintiff disputed;

      g. Defendant violated § 1692e(10) of the FDCPA by using any false representation

         or deceptive means to collect or attempt to collect any debt when Defendant

         engaged in, at least, all of the other discrete violations of § 1692e alleged herein;

      h. Defendant violated § 1692g(a)(3) of the FDCPA by ignoring Plaintiff’s oral

         dispute of the validity of the alleged debt and continuing to assume the validity of

         the alleged debt when Defendant employed coercive and harassing tactics in its

         attempts to collect the alleged debt despite Plaintiff’s dispute of the alleged debt;

      i. Defendant violated § 1692g(b) of the FDCPA by engaging in collection activities

         and communication that overshadowed or was inconsistent with the disclosure of

         the consumer’s right to dispute the debt when Defendant ignored Plaintiff’s oral

         dispute of the alleged debt and employed coercive and harassing tactics in its

         attempts to collect the alleged debt despite Plaintiff’s dispute of the alleged debt;

                                            8
   Case 1:20-cv-00374-C Document 1 Filed 07/28/20 Page 9 of 11                    PageID #: 9




              and

          j. Defendant violated § 1692f of the FDCPA by using unfair or unconscionable

              means in connection with the collection of an alleged debt when Defendant

              engaged in all the misconduct alleged herein.

      WHEREFORE, Plaintiff, SANDRA PIKE, respectfully requests judgment be entered

against Defendant, PROCOLLECT, INC., for the following:

   59. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15

      U.S.C. § 1692k;

   60. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices Act,

      15 U.S.C. § 1692k; and

   61. Any other relief that this Honorable Court deems appropriate.

                            COUNT II:
   DEFENDANT VIOLATED THE TELEPHONE CONSUMER PROTECTION ACT

   62. Plaintiff repeats and realleges paragraphs 1-56 of Plaintiff's Complaint as the allegations

      in Count II of Plaintiff's Complaint.

   63. Defendant’s conduct violated the TCPA by:

          a. Placing non-emergency telephone calls to Plaintiff’s cellular telephone using an

              automatic telephone dialing system and/or pre-recorded or artificial voice, without

              prior express consent and/or after revocation of such consent, in violation of 47

              U.S.C. § 227 (b)(1)(A)(iii).

      WHEREFORE, Plaintiff, SANDRA PIKE, respectfully requests judgment be entered

against Defendant, PROCOLLECT, INC., for the following:

          a. As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff

              is entitled to and requests $500.00 in statutory damages, for each and every
                                                9
 Case 1:20-cv-00374-C Document 1 Filed 07/28/20 Page 10 of 11                        PageID #: 10




               violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

           b. As a result of Defendant’s willful and/or knowing violations of 47 U.S.C.

               § 227(b)(1), Plaintiff is entitled to and requests treble damages, as provided by

               statute, up to $1,500.00, for each and every violation, pursuant to 47 U.S.C.

               § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

           c. Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct in the

               future.

           d. Any other relief that this Honorable Court deems appropriate.

                           COUNT III
 DEFENDANT VIOLATED THE ALABAMA DECEPTIVE TRADE PRACTICES ACT

   64. Plaintiff fully incorporates and re-alleges paragraphs 1 through 56 as if fully set forth herein

       under Count III of Plaintiff’s Complaint.

   65. Defendant’s foregoing conduct violated the ADTPA as it was engaging in unconscionable,

       false, misleading, or deceptive act or practice in the conduct of trade or commerce.

       WHEREFORE, Plaintiff, SANDRA PIKE, respectfully requests judgment be entered

against Defendant, PROCOLLECT, INC., for the following:

   66. Actual damages, or the sum of $100.00, whichever is greater, pursuant to § 8-19-10(a)(1)

       of the ADTPA;

   67. Treble damages pursuant to § 8-19-10(a)(2) of the ADTPA;

   68. Costs and reasonable attorneys’ fees pursuant to § 8-19-10(a)(3) of the ADTPA; and




                                                 10
 Case 1:20-cv-00374-C Document 1 Filed 07/28/20 Page 11 of 11               PageID #: 11




   69. Any other relief that this Honorable Court deems appropriate.

DATED: July 28, 2020                       Respectfully submitted,
                                           WALKER MCMULLAN, ATTORNEYS

                                    By: /s/ M. Brandon Walker
                                            M. Brandon Walker
                                            Walker McMullan, Attorneys
                                            242 West Valley Avenue, Suite 312
                                            Birmingham, AL 35209
                                            Tel: 205-417-2541
                                            brandon@walkermcmullan.com
                                            Attorney for Plaintiff




                                              11
